DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Australia on 8/19/2021 and 12/02/2020. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.
Drawings
The drawings are objected to because the drawings appear to be grey-scale CAD drawings and are unclear. The drawings lack drawing lines that are uniform, crisp, and consistent. Some non-limiting examples include: Figure 4 includes structural detail that is blurry and unclear in the area of elements 215, 215’, 215”, 220, 220’, 220”. Figures 7 and 8 include reference numerals (235, 700, 210 and 800, 295, 810, 820) that appear to be directed to interior structure that is unclear in the Figures. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “the second wall engaging member”. This renders the claim indefinite, as “the second wall engaging member” lacks proper antecedent basis and is unclear. Appropriate correction is required. 
Claim 4 recites “the second end”. This renders the claim indefinite, as “the second end” lacks proper antecedent basis and is unclear. Appropriate correction is required. 
Claim 6 recites “wherein the connection comprises a protrusion”. This renders the claim indefinite, as “the connection” lacks proper antecedent basis and is unclear (i.e. what is “the connection”?). Appropriate correction is required. 
Claim 13 recites “A method for installing a pet door”, “a removable pet door”, and “to thereby install a pet door”. This renders the claim indefinite, as it is unclear what exactly is intended to be claimed (i.e. how many pet doors are being claimed?). Appropriate correction is required. 
Claims 5 and 7-10 are rejected as depending from a rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 11-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Dunavin (US 10,435,942)
Regarding claim 1, Dunavin discloses a removable pet door comprising a lower wall section hingedly connected to an upper wall section (See at least column 2, lines 25-27, “The panel is formed of an upper section 6 that is foldable onto a lower section 7 to allow the device to be compactly transported or stored”, See Figures 1 and 2, “hinge assembly” is shown but not explicitly labeled).  
Regarding claim 2, Dunavin discloses further comprising a hinging assembly (See Figures 1 and 2, “hinge assembly” located between upper and lower panels is shown but not explicitly labeled. Additionally, Figure 5, element 3 is a “hinge assembly”).  
Regarding claim 11, Dunavin discloses wherein the lower wall section and/or the upper wall section comprise a cavity (Figure 5, element 5) to accept the hinging assembly.  
Regarding claim 12, Dunavin discloses wherein hinging assembly is retractably connected or biased to the upper wall section and/or the lower wall section (Examiner notes that element 3 is “biased to the upper wall section and/or the lower wall section”).  
Regarding claim 13, as best understood, Dunavin discloses a method for installing a pet door including: providing a removable pet door comprising a lower wall section hingedly connected to an upper wall section; securing the removable pet door to the door, to thereby install a pet door (See at least Figure 1, Examiner notes that the above method is necessary for proper functionality of the pet door of Dunavin as intended).



Claims 1-2 and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by Porter (US 3,878,645)
Regarding claim 1, Porter discloses a removable pet door comprising a lower wall section hingedly connected to an upper wall section (Figure 1, element 13-14).  
Regarding claim 2, Porter discloses further comprising a hinging assembly (Figures 1 and 2, element 12).  
Regarding claim 13, as best understood, Porter discloses a method for installing a pet door including: providing a removable pet door comprising a lower wall section hingedly connected to an upper wall section; securing the removable pet door to the door, to thereby install a pet door (See at least Figure 1, Examiner notes that the above method is necessary for proper functionality of the pet door of Porter as intended).


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 11-13 are rejected under 35 U.S.C. 102a2 as being anticipated by Vanderbilt-Kay (US 2021/0079719)
Regarding claim 1, Vanderbilt-Kay discloses a removable pet door comprising a lower wall section hingedly connected to an upper wall section (See Figures 4-5, element 403 hingedly connected upper and lower panels, see at least paragraph [0024], “Referring now to FIG. 4, there is shown a side view of an embodiment of the portable pet door in a folded configuration. The pet door is capable of being stored in a folded configuration. In one embodiment, the plurality of panels are hingedly connected. The hinge 403 may be created using an insert 402”.  
Regarding claim 2, Vanderbilt-Kay discloses further comprising a hinging assembly (Figures 4-5, element 403)
Regarding claim 3, as best understood, Vanderbilt-Kay discloses wherein the hinging assembly further comprises a connector hingedly connected to a first wall engaging member, wherein the connector is hingedly connected to the second wall engaging member (See Figure 1 below).


    PNG
    media_image1.png
    216
    311
    media_image1.png
    Greyscale
[AltContent: textbox (Figure 1: Vanderbilt-Kay (US 2021/0079719), Figure 4 (Examiner Amended))][AltContent: textbox (First wall engaging member)][AltContent: arrow][AltContent: textbox (Second wall engaging member)][AltContent: textbox (First Prong)][AltContent: textbox (Second Prong)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Extension)][AltContent: arrow]

Regarding claim 4, Vanderbilt-Kay discloses wherein the connector comprises a first end and the second end, wherein the first end comprises at least one first prong (See Figure 1 above) comprising a first aperture (Figure 4, left element 405 is received in aperture), and wherein the second end comprises at least one second prong (See Figure 1 above) comprising a second aperture (Figure 4, right element 405 is received in aperture).  
Regarding claim 5, as best understood, Vanderbilt-Kay discloses wherein the connector comprises an extension extending away from the first prong (See Figure 1 above).  
Regarding claim 11, Vanderbilt-Kay discloses wherein the lower wall section and/or the upper wall section comprise a cavity to accept the hinging assembly (Figure 4, right and left element 405 are received in a “cavity”).  
Regarding claim 12, Vanderbilt-Kay discloses wherein hinging assembly is retractably connected or biased to the upper wall section and/or the lower wall section (See Figures 4-5, “Hinging Assembly” is considered to be “biased to the upper wall section and/or the lower wall section”).
Regarding claim 13, as best understood, Vanderbilt-Kay discloses a method for installing a pet door including: providing a removable pet door comprising a lower wall section hingedly connected to an upper wall section; securing the removable pet door to the door, to thereby install a pet door (See at least Figures 4-5, the above method is necessary for proper functionality of the pet door of Vanderbilt-Kay as intended).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dunavin (US 10,435,942) in view of Hsu et al. (US 8,720,011) (hereinafter Hsu).
Regarding claim 3, Dunavin explicitly discloses use of a hinge between the upper and lower wall sections (See at least column 2, lines 25-27, “The panel is formed of an upper section 6 that is foldable onto a lower section 7 to allow the device to be compactly transported or stored”, See Figures 1 and 2, “hinge assembly” is shown but not explicitly labeled). Dunavin lacks explicit detail with regard to the hinge. Hsu, however, teaches that it is known in the art for a hinging assembly to connect and upper and lower panel (See Figures 8-9), wherein the hinging assembly further comprises a connector (Figures 1-8, element 90) hingedly connected to a first wall engaging member (Figures 1-8, element 20), wherein the connector is hingedly connected to the second wall engaging member (Figures 1-8, element 30).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel assembly of Dunavin such that it utilized a hinge such as that taught by Hsu, since a hinge such as that taught by Hsu would function as intended for the panel assembly Dunavin, since a hinge assembly of this nature be a reliable and robust hinge assembly, and would provide enhanced “structural strength and operational smoothness” *See Hsu column 1, lines 28-37) which would be desirable for the panel assembly of Dunavin. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143

Regarding claim 4, Hsu teaches wherein the connector comprises a first end and the second end, wherein the first end comprises at least one first prong (Figures 3-4, area of element 42) comprising a first aperture, and wherein the second end comprises at least one second prong (Figures 3-4, area of element 41) comprising a second aperture.  
Regarding claim 5, Hsu teaches wherein the connector comprises an extension (See Figure 4, considered middle extension on element 40, not explicitly labeled) extending away from the first prong.  
Regarding claim 6, Hsu teaches wherein the connection comprises a protrusion (See Figure 4, considered middle extension on element 40, not explicitly labeled.  
Regarding claim 7, Hsu teaches wherein the first wall engaging member comprises at least one third prong (Figure 4, considered area of element 22) comprising a third aperture.  
Regarding claim 8, Hsu teaches wherein the first wall engaging member further comprises a stop member (Figure 1, element 21).  
Regarding claim 9, Hsu teaches wherein the second wall engaging member comprises at least one fourth prong comprising a fourth aperture.  
Regarding claim 10, Hsu teaches wherein the second wall engaging member further comprises an extension member extending from the fourth prong (See Figure 4, shown but not labeled).  
Regarding claim 11, Hsu teaches wherein the lower wall section and/or the upper wall section comprise a cavity to accept the hinging assembly (See Figure 9, area of elements 83 and 84).  
Regarding claim 12, Hsu teaches wherein hinging assembly is retractably connected or biased to the upper wall section and/or the lower wall section (See Figures 8-9, “Hinging Assembly” is considered to be “biased to the upper wall section and/or the lower wall section”).  

Claims 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 3,878,645) in view of Bobbowski et al. (US 5,062,181) (hereinafter Bobbowski)
Regarding claim 3, Porter explicitly discloses use of a hinge between the upper and lower wall sections (See Figures 1 and 2, element 12). Although Porter lacks explicit detail with regard to the hinge, Bobbowski teaches that it is known in the art for a hinging assembly to connect wall members (See Figures 1-2), wherein the hinging assembly further comprises a connector (Figure 1, combination of elements 16 and 18) hingedly connected to a first wall engaging member (Figure 1, element 10a), wherein the connector is hingedly connected to the second wall engaging member (Figure 1, element 10b). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel assembly of Porter such that it utilized a continuous hinge such as that taught by Bobbowski, since Porter illustrates use of a continuous hinge, and the continuous hinge of Bobbowski would function as intended for the panel assembly Porter, and would provide a reliable and robust hinge, including “an improved bearing design providing relatively long life for the hinge and its bearing components” (Bobbowski column 1, lines 26-29), which would be desirable for the panel assembly of Porter. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143
Regarding claim 4, Bobbowski teaches wherein the connector comprises a first end and the second end, wherein the first end comprises at least one first prong (See at least Figures 7-8, area of left element 52) comprising a first aperture, and wherein the second end comprises at least one second prong (See at least Figures 7-8, area of right element 52) comprising a second aperture.  
Regarding claim 5, Bobbowski teaches wherein the connector comprises an extension (Figures 1-6, element 16, see at least column 4, lines 32-37) extending away from the first prong.  
Regarding claim 6, Bobbowski teaches wherein the connection comprises a protrusion (Figures 1-6, element 16).
Regarding claim 7, Bobbowski teaches wherein the first wall engaging member comprises at least one third prong (Figures 1-3, element 14a) comprising a third aperture.
Regarding claim 8, Bobbowski teaches wherein the first wall engaging member further comprises a stop member (Figure 2, element 34a).  
Regarding claim 9, Bobbowski teaches wherein the second wall engaging member comprises at least one fourth prong (Figures 1-3, element 14b) comprising a fourth aperture.  
Regarding claim 10, Bobbowski teaches wherein the second wall engaging member further comprises an extension member (Figure 2, element 34b) extending from the fourth prong.  
Regarding claim 11, Bobbowski teaches wherein the lower wall section and/or the upper wall section comprise a cavity to accept the hinging assembly (See Figures 1-2, Hinge assembly is at least partially accepted in a cavity between wall sections) .  
Regarding claim 12, Bobbowski teaches wherein hinging assembly is retractably connected or biased to the upper wall section and/or the lower wall section (Figure 1, Hinge assembly is biased via element 26).  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634